DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-26, and 28-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gache, US-20190243152.
In regards to claim 1 and the associated method claim 17, Gache discloses a three-dimensional (3D) display apparatus (Par. 0003 device for generating 3D images) comprising: an optical layer comprising a plurality of optical elements (Fig. 2, 25 diffuser with 24 scattering structure; Par. 0069 microlens array); a projector configured to scan a light onto the optical layer (Fig. 2, 22 scanning unit; Par. 0044-0045 scanning the scattering structure 24 as part 
In regards to claim 2 and the associated method claim 18, Gache discloses the processor is further configured to generate the 3D image based on virtual scanned pixels implemented by the light scanned according to the timing (Fig. 1, I virtual image; Par. 0042 generating 3D virtual image; Par. 0067 forming pixels; Par. 0046 light beam is controlled by the control module to present the image).  
In regards to claim 3 and the associated method claim 19, Gache discloses the processor is further configured to generate the 3D image by controlling a color of the light based on the timing at which the light is scanned onto the optical layer (Par. 0045, 0107 controlling the color of each light source to obtain the desired values for each pixel).  
In regards to claim 4 and the associated method claim 20, Gache discloses the processor is further configured to generate the 3D image by controlling a plurality of light sources generating the light based on a value of a scanned pixel corresponding to the timing at which the light is scanned onto the optical layer (Fig. 2, 21A light sources; Par. 0045, 0107 controlling the color of each light source to obtain the desired values for each pixel).  

In regards to claim 6 and the associated method claim 22, Gache discloses the optical layer is further configured to refract or reflect a light of a first wavelength, and transmit a light of a second wavelength different from the first wavelength (Fig. 2, 21A light sources; Par. 0045, 0107 controlling the color of each light source to obtain the desired values for each pixel; the light of each monochromatic light source, i.e. having a particular wavelength, is transmitted through the scattering unit whereas ambient light, containing many wavelengths, and with other angles of incidence, can be reflected or refracted).  
In regards to claim 7 and the associated method claim 23, Gache discloses an optical parameter of the optical layer is determined based on a position of the projector and a position of the viewing space (Par. 0092-0097 forming the image based on the focal lengths of the elements of the diffuser 25).  
In regards to claim 8 and the associated method claim 24, Gache discloses the optical layer is provided on or inside a windshield of a vehicle (Fig. 1, 20 image-generating device is inside windshield 2).  

In regards to claim 10 and the associated method claim 26, Gache discloses the HOE lens array is recorded to provide the 3D image in the viewing space based on a position of the projector and a position of the viewing space (Fig. 2, 25 diffuser with 24 scattering structure; Par. 0069 microlens array; Par. 0092-0097 forming the image based on the focal lengths of the elements of the diffuser 25).  
In regards to claim 12 and the associated method claim 28, Gache discloses the projector comprises at least one laser scanning module configured to scan a laser beam onto the optical layer (Fig. 2, 21A light sources; Par. 0045, 0107 controlling the color of each light source to obtain the desired values for each pixel).  
In regards to claim 13 and the associated method claim 29, Gache discloses the at least one laser scanning module (Fig. 2, 22 scanning unit) comprises: a plurality of laser light sources configured to output laser beams corresponding to a plurality of colors (Fig. 2, 21A light sources; Par. 0045, 0107 controlling the color of each light source to obtain the desired values for each pixel); a beam combiner configured to synthesize outputs of the plurality of laser light sources into a single integrated beam (Fig. 2, 21B dichroic mirrors; Par. 0045 forming a polychromic laser); and a scanning mirror configured to control a direction of the single integrated beam to scan the single integrated beam onto the optical layer (Fig. 2, 23 movable mirror; Par. 0045 moveable mirror scanning the diffuser 25 with 24 scattering structure).  

In regards to claim 15, Gache discloses an immersion layer provided on the optical layer, wherein the immersion layer and the optical layer have a same refractive index (Fig. 2, 27 substrate; Par. 0062-0063 scattering structure and substrate are a singular part of a same material, i.e. same refractive index).  
In regards to claim 16, Gache discloses a compensating lens provided between the projector and the optical layer, wherein the compensating lens is configured to correct an image distortion (Fig. 1, 30 image projecting device; Par. 0039-0040 image projecting device can be a lens and directs, i.e. corrects, the image path to the partially transparent plate).
In regards to claim 31, Gache discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the 3D display method of claim 17 (Fig. 2, 50 control module; Par. 0050 memory).
In regards to claim 32, Gache discloses three-dimensional (3D) display apparatus (Par. 0003 device for generating 3D images) comprising: a memory configured to store one or more instructions (Par. 0050 memory); and a processor (Fig. 2, 50, control module) configured to execute the one or more instructions to: obtain a first timing information associated with a first wavelength a light (Fig. 2, 21A light sources; Par. 0045, 0107 controlling the color of each light source to obtain the desired 
In regards to claim 33, Gache discloses the projector comprising: a scanning mirror configured to control a direction of the light (Fig. 2, 23 movable mirror; Par. 0045 moveable mirror scanning the diffuser 25 with 24 scattering structure); and a laser scanning module configured to output the light through the scanning mirror (Fig. 2, 21A light sources; Par. 0045, 0107 controlling the color of each light source to obtain the desired values for each pixel), wherein the laser scanning module is further configured to scan the light in a vertical direction or a horizontal direction (Par. 0108-0113 scanning row by row).  
In regards to claim 34, Gache discloses the optical layer comprising: a first optical element configured to refract or reflect a light of a first wavelength, and transmit a light of a second wavelength different from the first wavelength (Fig. 2, 21B dichroic mirrors; Par. 0045 each light source is projected onto dichroic mirror at a timing); and a second optical element configured to refract or reflect the light of the second .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gache, US-20190243152 in view of Tam, US-20170255020.
In regards to claim 11 and the associated method claim 27, Gache does not disclose expressly the optical layer comprises a lens array coated with an optical coating layer having a transmittance which changes based on a wavelength of a visible light.  
Tam discloses a diffractive type lens array (Par. 0105) with an optical coating layer having a transmittance which changes based on a wavelength of a visible light (Par. 0107).

Therefore, it would have been obvious to combine Tam with Gache to obtain the invention of claims 11 and 27.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        3/5/20


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622